DETAILED ACTION
Claims 1-14 are pending in the application. 


Response to Arguments
2.  	Applicant’s arguments, see page 5, filed 07/20/2022, with respect to 112(b) rejection(s) have been fully considered and are persuasive.  The rejection(s) of 112(b) has been withdrawn. 

3.  	Applicant’s arguments with respect to pending claims regarding 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.  	Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakyan (US 2020/0195860 A1) in view of Weisberg (US 2011/0234779 A1).

  	As per claim 1, Shirakyan discloses an apparatus for producing ID photographs (fig. 1A, automated interactive system), comprising: 
  	a sensor configured to capture an image (fig. 1A, camera 102); 
  	a video display (fig. 1A, display unit 112); and 
  	an image identification module (figs. 1A and 2, control unit 116) consisting of one or more processors (figs. 1A and 2, control unit 116, position detection module 202, actuators control module 204, live image modification module 206) configured to generate from the captured image comprising the image with an arbitrary background and an arbitrary position of a person obtained from the sensor a generated image with a plain color background and a portrait position according to the specification to display on the video display (Shirakyan discloses the ability to separate background and foreground of an image captured based on a subject, see para 0074 and 0076, also see fig. 6 as well as para 0108).

   	Shirakyan fails to teach an arbitrary background without a chroma key or any special background according to specification of ID photographs. However, Weisberg discloses an advanced photo booth with camera with the ability to be used for ID photographs (photo I.D. mode) wherein a plain white or off white background is used for capturing the image based on the specification of targeted photograph (i.e. passports) (Weisberg, fig. 18, photo I.D. module flowchart, see associated written description, also see para 0074). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shirakyan in view of Weisberg, as a whole, by incorporating the ability to capture images based on the requirements of a photo I.D. as disclosed by Weisberg, into the imaging apparatus as disclosed by Shirakyan, because doing so would provide a more efficient way of producing images for identification purposes, thus enhancing the functionality of the imaging apparatus as a whole. 

  	As per claim 2, Shirakyan in view of Weisberg, as a whole, further discloses the apparatus for producing ID photographs as recited in claim 1, further comprising: 
  	a touch screen docked to the video display for user interaction (Shirakyan, fig. 14, touch screen, para 0143). 

  	As per claim 3, Shirakyan in view of Weisberg, as a whole further discloses the apparatus for producing ID photographs as recited in claim 2, further comprising: 
  	a printer for printing the image obtained from the image identification module (Shirakyan, fig. 14, I/O adapter, para 0142). 

   	As per claim 4, Shirakyan in view of Weisberg, as a whole further discloses the apparatus for producing ID photographs as recited in claim 2, further comprising: 
  	a module (Shirakyan, fig. 1A, control unit 116) for sending the image received from the image identification module via various electronic communication channels (Shirakyan, control unit 116 can send the image captured through network 124, see control unit 116 and its associated written description, also see para 0091). 

   	As per claim 5, Shirakyan in view of Weisberg, as a whole further discloses the apparatus for producing ID photographs as recited in claim 3, further comprising: 
  	a mechanism (Shirakyan, fig. 1A, roll actuator 106, tilt actuator 108, pan actuator 110, elevation actuator 120) used to vertically change the position of the angle of photographing of the sensor configured to capture an image (Shirakyan, para 0066 and 0070). 

  	As per claim 6, Shirakyan in view of Weisberg, as a whole further discloses the apparatus for producing ID photographs as recited in claim 4, further comprising: 
  	a mechanism (Shirakyan, fig. 1A, roll actuator 106, tilt actuator 108, pan actuator 110, elevation actuator 120) used to vertically change the position of the angle of photographing of the sensor configured to capture an image (Shirakyan, para 0066 and 0070).

  	As per claim 10, Shirakyan in view of Weisberg, as a whole further discloses a method of photographing a person background, the method comprising: 
  	retrieving an input image with an arbitrary background from a sensor configured to capture an image;
  	separating an image of a person from an arbitrary background in the input image; and 
  	displaying the generated image on the video display (Shirakyan, fig. 13, method 1300 dynamically modifying a live image of subject using the automated interactive system 100 of fig. 1, also see para 0137, as well as rejected claim 1 above).

   	Shirakyan fails to teach photographing an arbitrary background with a plain color background according to specification for ID photographs and creation of a generated image comprising the image of a person and a plain color background according to specification for ID photographs. However, Weisberg discloses an advanced photo booth with camera with the ability to be used for ID photographs (photo I.D. mode) wherein a plain white or off white background is used for capturing the image based on the specification of targeted photograph (i.e. passports) (Weisberg, fig. 18, photo I.D. module flowchart, see associated written description, also see para 0074). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shirakyan in view of Weisberg, as a whole, by incorporating the ability to capture images based on the requirements of a photo I.D. as disclosed by Weisberg, into the imaging apparatus as disclosed by Shirakyan, because doing so would provide a more efficient way of producing images for identification purposes, thus enhancing the functionality of the imaging apparatus as a whole.

  	As per claim 11, Shirakyan in view of Weisberg, as a whole further discloses the method of claim 10, further comprising: vertically changing to an angle of photographing of a sensor configured to capture an image in accordance with the person’s height (claim limitations have been discussed and rejected, see claims 5 and 6 above). 

  	As per claim 12, Shirakyan in view of Weisberg, as a whole further discloses the method of claim 10, further comprising: 
  	creating a generated image comprising of one or more copies of portrait images on a plain color background (Shirakyan, fig. 13, method 1300, step 1314, should be noted that background can be changed to whatever the user desires, see para 0108). 

  	As per claim 13, Shirakyan in view of Weisberg, as a whole further discloses the method of claim 12, further comprising: printing the generated image (Shirakyan, para 0142). 

  	As per claim 14, Shirakyan in view of Weisberg, as a whole further discloses the method of claim 10, further comprising: sending the generated image via communication channels (Shirakyan, control unit 116 can send the image captured through network 124, see control unit 116 and its associated written description, also see para 0091).


5.  	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakyan (US 2020/0195860 A1) and Weisberg (US 2011/0234779 A1) in further view of Cameron (US 2013/0188063 A1).

  	As per claim 7, the apparatus for producing ID photographs as recited in claim 5, further comprising: 
  	a payment module containing one or more payment devices to start a printing process on the printer.

   	Shirakyan in view of Weisberg, as a whole, fails to teach the limitations as recited above in claim 7. However, Cameron discloses an interactive photo booth comprising a payment interface wherein based on the session of the user, a form of payment can be accepted to complete the session (Cameron, fig. 1D, booth 100, payment interface 130, see associated written description, also see para 0028). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shirakyan and Weisberg, in further view of Cameron, as a whole, by incorporating the payment interface as disclosed by Cameron, into the imaging apparatus as disclosed by Shirakyan and Weisberg because doing so would provide a more efficient way of receiving payment prior to end of imaging session, thus ensuring payment has been received for use of the system. 


  	As per claim 8, the apparatus for producing ID photographs as recited in claim 4, wherein the module for sending the image is configured to send photos to the destination that requests an ID photograph.

    	Shirakyan in view of Weisberg, as a whole, fails to teach the limitations as recited above in claim 8. However, Cameron discloses an interactive photo booth with the ability to access the photos captured during a previous session from a remote site (Cameron, para 0035). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shirakyan and Weisberg, in further view of Cameron, as a whole, by incorporating the ability to requests images from a previous session at a remote site as disclosed by Cameron, into the imaging apparatus as disclosed by Shirakyan and Weisberg, because doing so would provide a more efficient way of retrieving images from a previous session, thus mitigating the loss of images previously captured. 


  	As per claim 9, the apparatus for producing ID photographs as recited in claim 1, wherein the photo may be uploaded to the image identification module from a phone, or from social networks, or cloud photo storages, or sent via email or instant messengers.

  	Shirakyan in view of Weisberg, as a whole, fails to teach the limitations as recited above in claim 9. However, Cameron discloses an interactive photo booth with the ability to upload an image via an email address from a remote location (Cameron, para 0035).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shirakyan and Weisberg, in further view of Cameron, as a whole, by incorporating the ability to upload images from a remote site as disclosed by Cameron, into the imaging system as disclosed by Shirakyan and Weisberg, because doing so would provide a more efficient way of editing images from multiple locations, thus enhancing the ease of use of editing images.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697   


/LIN YE/Supervisory Patent Examiner, Art Unit 2697